This is a proceeding under the Workmen's Compensation Law. Donald E. Cain, having died while in the employ of the defendant, C. C. Anderson Company, his widow, Catherine A. Cain, on behalf of herself and her two minor children, filed her application with the Industrial Accident Board, alleging that said Donald E. Cain had died from accident arising out of and in the course of his employment, and asking for compensation under the said law.
The hearing before the Industrial Accident Board upon this application disclosed that the said Donald E. Cain died approximately two hours after he had assisted in delivering a heavy piano to a patron of his employer, and the board found:
"That the lifting and moving of the piano on the 10th day of January, 1942, as above described, increased the blood pressure of the said Donald E. Cain and was a factor in precipitating the coronary occlusion which caused his death, and that the said accident arose out of and in the course of his employment with the defendant, C. C. Anderson Company of Caldwell."
It is this finding, together with two alleged errors of procedure, that are challenged by this appeal.
It is first contended that notice to the employer of the accident was not given as soon as practicable, as required by the statute (Sec. 43-1202, I. C. A.). This notice was served on February 20, 1942, or forty-one days after the death of Cain. Service of this formal notice was acknowledged by K.F. Stringfield, secretary-treasurer of the C.C. *Page 411 
Anderson Company, employer. Mr. Stringfield was a neighbor of the Cains, and was present at the time of Cain's death, and knew of the subsequent autopsy and of its result immediately after such autopsy was made. We think this was sufficient notice under the statute. (Sec. 43-1205, I. C. A.)
Further, in our opinion, the formal notice on February 20, 1942, was timely and sufficient. In Frost v. Idaho GoldDredging Co., 54 Idaho 312, 31 P.2d 270, we interpreted the words in the statute, "as soon as practicable," as meaning within a reasonable time, and in Long v. Brown (Ida.)128 P.2d 754, we held that "prejudice" as used in the statute "means that the employer by failure to receive notice has been less able to resist the claim."
The facts shown in the record herein do not warrant the conclusion that the notice to the employer was not given within a reasonable time, or that the employer was less able to resist the claim because of delay in the giving of formal notice. (Frost v. Idaho Gold Dredging Co., supra.)
It is next contended that the application made by the claimant to the Industrial Accident Board was indefinite in that it did not give the exact time of the accident, or the conditions surrounding the same, and that the Industrial Accident Board erred in not granting defendant's motion for an order requiring the claimant to make her application more specific. There is no merit in this contention. The report of the accident and the claim for compensation were made on blanks in use by the Industrial Accident Board, and detailed the time and place and character of work in the course and out of which the claimed accident resulted. These documents do not have to set forth the facts with the exactitude of a pleading in a civil action. (In re Bones, 48 Idaho 85 (94), 280 P. 223;O'Neil v. Madison Lumber Co., 61 Idaho 546 (550),105 P.2d 194.)
Is the evidence sufficient to warrant the board's finding that the decedent's death was caused by an accident?
An autopsy was performed upon the body of Cain on January 12th, and the medical experts who made the autopsy, together with a heart specialist, who appeared at the hearing before the board agree that the immediate cause of the death of Cain was a coronary thrombosis, and that the heavy lifting by Cain in the moving of the piano at *Page 412 
about 11:00 o'clock a. m. on that day was the precipitating factor that brought about the thrombosis. The autopsy disclosed that Cain was afflicted with a condition of the heart which the medical men agree was sure to shorten the life expectancy of a man of his age. They agree that the condition of his heart was such that he might have died at any time, whether there was or was not a precipitating cause. However, Dr. Simpson and Dr. Handford, who performed the autopsy, gave it as their opinion that Cain's exertion in assisting to move the heavy piano was the factor that brought about the thrombosis at the time it did come about. Dr. Handford, after stating that several factors could have produced the thrombosis found in this case, such as straining, sudden changes of temperature, the addition of food to the stomach, in response to the question whether he considered the lifting and straining by Cain incident to his assistance in handling the piano was a precipitating factor in bringing on the coronary thrombosis, said,
"That seems to be the factor, the thing that you can put your finger on in this case that could start it,"
and he gave as the reason for his conclusion the fact that whereas prior to his helping to lift the piano Cain was talkative, and cheerful, thereafter he was quiet, witnesses noticed a change in his countenance, his appearance and his demeanor:
"Those are the first symptoms that are brought up — that was the start of his condition."
And Dr. Simpson, in response to the question whether "a man with a heart in this condition was likely to live very long," answered,
"Depending on his activities."
And Dr. Poindexter, in response to the question as to the probable expectancy of a man of that age with a heart in the condition of Cain's said it could not be predicated, and that if such a man lived a quiet, sedentary life, he should get along for several years, but that
"Any lifting, any strain, emotional upset, excitement, anything that would tend to raise the blood pressure would be likely to produce his death."
Dr. Poindexter, the heart specialist, further testified that the change in the demeanor, the countenance and appearance *Page 413 
of Cain, noticeable immediately after the handling of the piano,
"Were the prodromal symptoms of the complete formation of a coronary occlusion due to a thrombus and that they represented the beginning of the hemorrhaging at the site of the location of the formation of the occlusion due to the other factors such as coronary spasm."
He also stated that in his opinion the time that elapsed between Cain's assistance in lifting the piano and his death, approximately two hours,
"Would be the length of time required for the complete formation of the occlusion of the coronary arteries due to a thrombus."
On the other side, Dr. Sprague, called as a witness for the defendants, gave it as his opinion that Cain probably died from a cerebral hemorrhage. He based this conclusion upon the symptoms displayed by Cain between the time of his help in lifting the piano and his death, particularly the fact that there was rapid discoloration of Cain's neck and face, and the fact that he fell backwards, the usual manner of fall of victims of cerebral hemorrhage.
Dr. Stewart, another witness called by the defendants, frankly stated that
"He did not know what caused the death of Donald Cain, and that Dr. Sprague's guess is as good as any."
Dr. Swindell, also called as a witness for the defendants, gave it as his opinion that the coronary occlusion found in the artery of Donald Cain was
"Secondary to a pre-existing disease in the coronary artery or aorta,"
and that the condition was not caused by lifting or strain of any kind.
How widely these medical men differed in their conclusions is strikingly shown by the testimony of Dr. Sprague, who gave it as his opinion that Cain died from a cerebral hemorrhage, and the testimony of Dr. Simpson, who stated that in making the autopsy the cranial cavity was not opened because
"The cause of death was found to our satisfaction in the heart, and there had been no symptoms that would suggest any intercranial disease."
It must be borne in mind that in a civil action facts need not be established beyond a reasonable doubt, a rule *Page 414 
which applies to proceedings under the Workmen's Compensation law. (Roe v. Boise Grocery Co., 53 Idaho 82, 21 P.2d 910; see also Pierstorff v. Gray's Auto Shop, 58 Idaho 438,74 P.2d 171; McNeil v. Panhandle Lbr. Co., 34 Idaho 773, 203 P. 1068;Soran v. McKelvey, 57 Idaho 483, 67 P.2d 906.)
In the case of Roe v. Boise Grocery Co. (supra), this court quoted from Adams v. Bunker Hill, etc., Min. Co., 12 Idaho 637,89 P. 624, the following:
"There are very few things in human affairs, and especially in litigation involving damages, that can be established to such an absolute certainty as to exclude the possibility or even some probability, that another cause or reason may have been the true cause or reason for the damage rather than the one alleged by the plaintiff. But such possibility or evenprobability is not to be allowed to defeat the right of recovery where the plaintiff has presented to the jury sufficient facts and circumstances surrounding the occurrence to justify a reasonable juror in concluding that the thing charged was prime and moving cause."
Kaonis v. Ohio Match Co., (Ida.) 127 P.2d 776, is cited by the defendants, and apparently great reliance is placed thereon. An examination of the opinion in that case, however, shows that the facts are widely different than the facts in the case at bar. True, Kaonis died of an acute heart attack, but the evidence relied upon as showing the cause of the heart attack was utterly insufficient. There was no occurrence or event that could be pointed to as probably having been the cause of the sudden heart attack. Kaonis had been disabled for work from August 4, 1941, to September 1, 1941. On the first day of September he returned to his work, which was the placing of logs of timber on a load with a peavey as such logs were swung to the deck where he was working, and while said logs were still suspended. Co-employees of Kaonis testified that Kaonis' part in loading the logs was the lightest part of that work, and that it was comparatively easy. There were no premonitary symptoms, no complaint of any kind on his part. He had been active all morning and had just completed stamping some logs with a hammer, when shortly thereafter he was found dead. It was contended that his lay-off from work for twenty-eight days had so softened him physically that when he returned to work the strain upon his heart caused his death. There was no autopsy, and *Page 415 
the contention that he died from accident was based solely upon the fact that he died suddenly. There was no substantial, competent testimony to support that conclusion, and the board so found.
Another case cited by defendants and emphasized in their argument is the recent case of Wade v. Pacific Coast ElevatorCo., (Ida.) 129 P.2d 894. Wade, the decedent in that case, had been working for the elevator company since August, 1938. On September 2, 3 and 4, 1941, he didn't feel well and asked for leave of absence. He told the manager of the company that he had a pain in the middle of his back. On September 5, 1941, he returned to his work, and to all appearances "was fine." In the afternoon he and a co-worker unloaded between 60 and 70 sacks of wheat, weighing 135 to 150 pounds each. Their job completed, they rested a while, and then Wade climbed a ladder into a grain bin and called for the grain to be elevated. Presumably he had been shoveling grain to make room, and when the pile of grain became so high that it ran over, the manager climbed the ladder and found Wade lying dead in the bin. Doctor Farrell testified that the chest and abdomen revealed no cause for his death. That though,
"I made a gross examination of the arteries, the heart, the lungs and kidneys, the stomach and other organs of the abdomen, I found no cause of death. I was still unable to determine why he died after I made the autopsy. * * * It would appear that he wasn't suffering at the moment from cardiac distress from climbing the ladder."
The testimony of Dr. Howard is practically to the same effect; in fact, none of the medical witnesses testified that the work Wade had been doing, or the fact that he had just climbed a ladder 45 feet high that day, had anything to do with bringing about his death. Dr. Roberts, asked if the work done by Wade, and his climbing the ladder, would aggravate the condition of the heart as disclosed by the autopsy, replied:
"It is a possibility, not a probability."
There was, of course, contrary evidence, but the board accepted the former and found that Wade did not die as the result of an accident. It must, we think, be conceded that the board had sufficient competent and substantial evidence to support its conclusion, and under the rule so many *Page 416 
times announced by this court, where the board, upon conflicting evidence makes its finding, such finding, if supported by substantial evidence, is binding upon this court.
"Since the amendment of Art. V, Sec. 9, of the constitution,"
says Justice Ailshie in his opinion in that case,
"we have uniformly and consistently held that this court, on appeal in industrial accident cases, is limited to review of questions of law only. Knight v. Youngkin, 61 Idaho 612, at page 621, 105 P.2d 456, and cases therein cited."
See also Aranguena v. Triumph Min. Co. (Ida.) 126 P.2d 17, wherein there is a large array of cases on this subject.
It is our conclusion that under the evidence shown in the record in the case at bar, and under the rule above stated, the findings of the Industrial Accident Board, and the award by it made, must be and hereby are affirmed.